TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00777-CV



                                  Jill Gajkowski, Appellant

                                               v.

               Target National Bank f/k/a Retailers National Bank, Appellee


             FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
            NO. 07-11392, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jill Gajkowski filed a motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: August 7, 2009